 

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.22F

 

SIXTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

This SIXTH AMENDMENT (the “Amendment”) is made by and between CSG Systems, Inc.
(“CSG”) and Comcast Cable Communications Management, LLC (“Customer”). The
Effective Date of this Amendment is the date last signed below.  CSG and
Customer entered into a certain CSG Master Subscriber Management System
Agreement (CSG document #2501940) with an effective date of March 1, 2013 (the
“Agreement”) and now desire to amend the Agreement in accordance with the terms
and conditions set forth in this Amendment. If the terms and conditions set
forth in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control. Any terms in initial capital letters
or all capital letters used as a defined term but not defined in this Amendment
shall have the meaning set forth in the Agreement. Upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment. Except as amended
by this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

CSG and Customer agree to the following:

 

Whereas, pursuant to the fees specified in Schedule F, “Fees,” of the Agreement,
CSG currently provides original and duplicate “Statement Archival on CD-ROM or
DVD” to Customer pursuant to that Section of Schedule F titled “CSG SERVICES,”
Subsection III. entitled, "Payment Procurement," Subsection VII.A.,
entitled  “Duplicate CD-ROM and DVD”; and

 

Whereas, Statement Archival will be provided via Advanced Function Presentation
(“AFP”) file transfer protocol of statement images through Customer’s third
party vendor.

 

Now, therefore, CSG and Customer agree to the following upon execution of this
Amendment:

 

1.

Customer desires to use and CSG agrees to provide AFP file transfer of statement
images and, further, to no longer use CD-ROMs or DVDs for archival of Customer's
statements.  As a result, Subsection III.A.VII.A. of Schedule F of the Agreement
is deleted in its entirety.

 

2.

As a result, CSG will no longer create and/or deliver physical CD ROM/DVDs for
Customer's statements and will no longer be obligated to retain and distribute
CD ROM/DVDs produced prior to the Effective Date. CSG will retain Customer's
production statement data for a period of ***** (**) **** from creation of such
production statement in order for CSG to provide Support Services pursuant to
the Agreement.

 

3.

Currently, Customer has selected a ***** ***** ****** ** whom CSG provides
production statement data.  In the event Customer requests that CSG provide such
production statement data to ** *********** ***** ***** ****** of its choice or
elects to use a CSG web statement application for statement archiving, it may be
necessary for CSG and Customer to execute an amendment to the Agreement and/or
Statement of Work to implement and provide such services.

 

4.

Schedule C, Recurring Services, of the Agreement shall be amended by adding the
following to the list of Recurring Services:

 

AFP Statement Image File Transfer…………………………………………….………..……..…..Exhibit C-29

 

Additionally, Schedule C, Recurring Services, of the Agreement is further
amended by adding thereto the attached Exhibit C-29.

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

5.

Therefore, Subsection A.VII.A. of Subsection III., Payment Procurement, to CSG
SERVICES of Schedule F shall be amended to include the following as a
replacement for the deleted Subsection III.A.VII.A. of Schedule F referenced in
Section 1 above and, accordingly, CSG shall invoice Customer and Customer shall
pay the fees therefor:

 

CSG SERVICES

III.

Payment Procurement

A.

Direct Solutions (print and mail)

 

Description of Item/Unit of Measure

Frequency

Fee

VII.  Other print and mail ancillary service fees:

 

 

    A.  AFP Statement Image File Transfer (Note 1)

 

 

1.  File Transfer Set Up

***-****

******

2.  Statement Image Archive File Transfer

*****

******** ** ***

Note 1: Upon implementation of AFP Statement Image File Transfer into
production, pursuant to that certain Statement of Work to be executed by the
parties (CSG document no. 2503309) ("AFP Statement Image File transfer SOW"),
CSG shall provide AFP Statement Image File Transfer in lieu of statement
archives on CD ROM/DVD, as an item ******** ** *** ***.

 

6.

As a further result, the Agreement shall be amended such that, upon
implementation of AFP Statement Image File Transfer pursuant to the AFP
Statement Image File Transfer SOW, all references to "CD-ROM/DVD Archival for
Statements," shall be deleted; provided, however, Customer's CD-ROM/DVD Archival
for Statements shall be made available to Customer by CSG until ***** **** ****
*** ****, after which time, Customer's CD-ROM/DVD Archival for Statements shall
no longer be available.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

CSG SYSTEMS, INC. (“CSG”)

 

By:  /s/ Bruce D Wilson

 

By:  /s/ Michael J Henderson

 

Name: Bruce D. Wilson

 

Name:  Michael J. Henderson

 

Title:  Vice President Finance

 

Title:  EVP Sales & Marketing

 

Date:  12/17/13

 

Date:  11/14/13

 




 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

EXHIBIT C-29

 

AFP Statement Image File Transfer

 

AFP Statement Image File Transfer.  CSG will provide AFP Statement Image File
Transfer to Customer’s chosen third party archives service provider.  Archived
statements processed are available for view, excluding statement backers and
advertisement pages.  The daily AFP statement file will be available to Customer
and/or its third party archives service provider in the outgoing directory for a
period of ******** (**) ****.  Thereafter, files are archived.

 

Advanced Function Printing (AFP) is an architecture and family of associated
printer software and hardware that provides document and information
presentation control independent of specific applications and devices. The AFP
architecture-based system of hardware and software allows for creating,
formatting, viewing, retrieving, printing, and distributing information on a
wide variety of printer and display devices. It is an integrated data stream for
generating fully composed pages of data. Traditional line-mode print
applications compose a line at a time down the page (typically continuous form
pages), whereas AFP composes the entire page before printing. In AFP, page
elements such as text, images, bar codes, page segments, and overlays, can be
specified in any order at any position in the page. This is called all points
addressability. Advanced Function Presentation data stream (AFPDS) is a
printer-independent data stream that composes full pages within a document. Many
of the page elements that can be used with AFP are special objects called
resources.

 